Atkinson, J.
1. To a suit in a justice’s court upon an open account the defendant filed a plea denying indebtedness, and claiming a reduction by one fourth of the amount of the account, because of the failure of the plaintiff to have his weights and measures tested in accordance *793with law. The plaintiff proved his account, but it was also proved that his weights and measures had not been tested. The verdict was for the plaintiff, without reduction. Thus was the case presented to the judge of the superior court upon certiorari. Upon consideration, the judge sustained the certiorari to the extent of reducing the verdict by one fourth of the amount of the account, but allowed the verdict in other respects to stand. Held, that this judgment was not erroneous.
Submitted March 3,
Decided May 14, 1906.
Rehearing denied July 3, 1906.
Certiorari. Before Judge Lumpkin. Fulton superior court. March 28, 1905.
Robert L. Rodgers, for plaintiff in error.
2. In this case the plaintiff in error, having failed in his brief to discuss or otherwise refer to his proposition that the verdict should be set' aside because the jury was not sworn, his contention in that respect will be treated1 as abandoned, and will not be considered. See, in this connection, Mayson v. State, 124 Ga. 789, and cit.

Judgment affirmed.


All the Justices concur, except Lumpkin, J., disqualified.